MEMORANDUM **
Angelo Bravo-Figueroa pleaded guilty to possession with intent to distribute marijuana, 21 U.S.C. § 841(a). He argues on appeal for a reduced sentence under U.S.S.G. § 3B1.2 based on his minor role in the offense. We affirm.
DISCUSSION
We reject Bravo-Figueroa’s contention that his role as a drug courier automatically entitles him to a reduced sentence. See United States v. Davis, 36 F.3d 1424, 1436 (9th Cir.1994) (“courier status does not automatically entitle [defendant] to a downward adjustment”). His admissions that he knew the vehicle contained drugs and that he would be compensated are sufficient to preclude the role adjustment. See United States v. Hursh, 217 F.3d 761, 770 (9th Cir.2000). Further, Bravo-Figueroa’s self-serving claims of ignorance are not adequate to carry his burden of establishing entitlement to the role adjustment. See Ajala v. U.S. Parole Comm’n, 997 F.2d 651, 657 (9th Cir.1993); United States v. Lui, 941 F.2d 844, 849 (9th Cir.1991). Finally, we reject Bravo-Figueroa’s contention that the district court’s decision to impose a sentence less than the maximum of the guideline range based on his “role in this particular offense” compels the court also to grant the role reduction. Bravo-Figueroa simply failed to carry his burden of demonstrating that he was entitled to the adjustment. See United States v. Williams, 185 F.3d 945, 946 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.